{ Case 5:20-mj-00129 Document 1 Filed on 01/13/20 in TXSD Page 1 of 3

AO 91 (Rev. 1t/It) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
\ Vv. ) i : —
Jesus Antonio CARDONA ) Case No. 6 30> M\ a
Ana Laura HERNANDEZ )
Yanette Lizette CARRANCO )
Jose SALINAS )
eg ee) FALED
Defendant(s) ee
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 29, 2019 in the county of Webb in the
Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1324 Knowing and in reckless disregard of the fact that an alien had come to, entered, and

remained in the United States in violation of law, did transport and move and attempted to
transport and move and conspired to transport and move such alien within the United
States by means of transportation and otherwise in furtherance of such violation of law.

This criminal complaint is based on these facts:

Continued on Affidavit

f

[V continued on the attached sheet. /S/Doo H. Song

Complainant's signature

 

Doo H. Song _ Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: January 13, 2020 (o-c~— oy Ou! Mic

 

 

Judge's signature

City and state: Laredo, Texas Diana Song Quiroga _U.S. Magistrate Judge
‘ Printed name and title
t , Case 5:20-mj-00129 Document 1 Filed on 01/13/20 in TXSD Page 2 of 3

AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V.
Jesus Antonio CARDONA, Ana Laura HERNANDEZ, Case Number:

Yanette Lizette CARRANCO, Jose SALINAS

1. On January 7, 2020 at approximately 4:50 pm, Webb County Sheriff's Office Criminal Investigations Department (WCSO
CID) after a welfare check contacted the Laredo South Border Patro! Station and requested assistance from Border Patrol Agents
(BPA's) to identify three suspected illegal aliens that were detained.

2. On January 6, 2020 WCSO CID received information from family members of alleged suspected illegal aliens (1A's) that °
were being extorted and held against their will in Laredo, Texas. On January 7, 2020, family members of the IAs contacted WCSO
again and provided GPS coordinates of the location were the IAs where being held. Webb County confirmed the information and
proceeded to conduct a welfare check at the residence.

3. Once at the residence WCSO CID requested consent from Ana Laura Hernandez to search the residence and it was denied.
After hearing commotion inside the residence, WCSO CID proceeded to conduct a welfare check and determined there was no
imminent threat inside the residence. WCSO CID then obtain consent from the neighbors owners and proceeded to search the
adjacent property which led to the discovery of three suspected illegal aliens in the backyard that were detained.

4. BPA's responded to the location and conducted an immigration inspection on the subjects and it was determined that they
were all citizens of Mexico with no legal right to be in the United States. All subjects were placed under arrest and transported to the
- Laredo South Border Patrol Station for a further investigation in the smuggling case. Once at the station a further investigation
revealed that they were held against their will and were extorted. All subjects were able to provide material witness statements.

5. Material Witness: Pau! Ivan Pablo-Jiman a citizen of Mexico provided a sworn statement and stated he made arrangements
with his wife in Nuevo Laredo, Mexico to be smuggled into the United States. He agreed to pay $3,200.00 USD upfront and an
additional $3,800.00 USD once he arrived to San Antonio, Texas. As part of the arrangements made, Pablo-Jiman was smuggled
across the Rio Grande River and into the United States with six other people. Pablo-Jiman was presented with a six person photo
lineup and positively identified Jesus Antonio Cardona as the driver of the white Impala who transported them to the apartments and
to the house where they were arrested and the person that would also go drop off food every day. Pablo-Jiman also positively
identified Ana Laura Hernandez as the individual in charge who was making phone calls to his brother and asking him to pay more
money, Pablo-Jiman also positively identified Yanette Lizette Carranco as the daughter of Ana Laura Hernandez and that she told |
him her name in attempt to make a money transaction under her name, Pablo-Jiman also positively identified Jose Salinas as the
person who told them to hide in the restroom when police arrived and as the person who took them outside to hide in the neighbors'
backyard. .

6. Material Witness: Maria Del Rosario Rocendo-Garcia a citizen of Mexico provided a sworn statement and stated she made
arrangements in Nuevo Laredo, Mexico to be smuggled into the United States. She agreed to pay $3,200.00 USD upfront and an
additional $3,800.00 USD once she arrived to North Carolina. As part of the arrangements made, Rocendo-Garcia was smuggled
across the Rio Grande River and into the United States by a raft with five other people. Rocendo-Garcia was presented with a six
person photo lineup and positively identified Yanette Lizette Carranco as the one who would cook, assist her mom with the phone
calls to the family members to demand money and the individual who was initially going to pick up the money for her mother.
Rocendo-Garcia also positively identified Jose Salinas as the person who was with Yanette Lizette Carranco and told them to go
hide in the restroom and then opened the side door and told them to go jump and hide behind the wall. Rocendo-Garcia also
positively identified Ana Laura Hernandez as the caretaker of the home and as the individual who was making the phone calls
demanding additional payment from family members as well as the person making the arrangements for the money to be picked up.
i Case 5:20-mj-00129 Document 1 Filed on 01/13/20 in TXSD Page 3 of 3

7, Material Witness: Ma Yuridia Nava-Moctezuma a citizen of Mexico provided a sworn statement and stated she made
arrangements in Nuevo Laredo, Mexico to be smuggled into the United States. She agreed to pay $3,200.00 USD upfront and an
additional $3,800.00 USD once she arrived to San Antonio, Texas, As part of the arrangements made, Nava-Moctezuma was
smuggled across the Rio Grande River and into the United States by a raft with six other people. Nava-Moctezuma was presented
with a six person photo lineup and positively identified Yanette Lizette Carranco as the one who would assist her mom with the
phone calls to the family members to demand money. Nava-Moctezuma also positively identified Jose Salinas as one of the persons
who told them to go hide in the restroom and also took them outside to hide in the neighbors' backyard. Nava-Moctezuma also
positively identified Ana Laura Hernandez as the individual in charge and as the person who was making the phone calls demanding
additional payment from family members.

SUBSCRIBED and SWORN to before me on
9th day of January, 2020

 

/S/ Song, Doo H. Border Patrol Agent

 

 

Signature of Judicial Officer Signature of Complainant
